IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0656
                               Filed June 16, 2021


KIM CUENO and MICHAEL NEMMERS, Individually and as Co-Executors of
the Estate of JEANETTE KONRARDY, KEVIN NEMMERS, Individually, JOHN
NEMMERS, Individually, BRIAN NEMMERS, Individually, and TERRY
NEMMERS, Individually,
      Plaintiffs-Appellants,

vs.

HEALTHCARE OF IOWA, INC. and RIVERVIEW DEVELOPMENT
CORPORATION, d/b/a MILL VALLEY CARE CENTER,
     Defendants-Appellees.
________________________________________________________________


       Appeal from the Iowa District Court for Jackson County, Patrick McElyea,

Judge.



       Plaintiffs appeal the district court decision granting summary judgment to

Healthcare of Iowa, Inc., granting judgment notwithstanding the verdict to eliminate

punitive damages, and denying its request for certain jury instructions.

AFFIRMED.



       Pressley Henningsen and Benjamin P. Long of RSH Legal, P.C., Cedar

Rapids, for appellants.

       Kimbley A. Kearney of Clausen Miller, P.C., Chicago, W. Patrick Sullivan of

Siesennop & Sullivan, Milwaukee, and Holly M. Logan of Dentons Davis Brown,

P.C., Des Moines, for appellee Riverview Development Corp., d/b/a/ Mill Valley

Care Center.
                                     2


      Joseph D. Thornton of Smith Peterson Law Firm, LLP, Council Bluffs, for

appellee Healthcare of Iowa, Inc.



      Heard by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                          3


SCHUMACHER, Judge.

       Plaintiffs appeal the district court decision granting summary judgment to

Healthcare of Iowa, Inc. (HCI), denying its request for certain jury instructions, and

granting judgment notwithstanding the verdict to eliminate punitive damages in the

judgment against Riverview Development Corp., doing business as Mill Valley

Care Center (Mill Valley). We affirm the district court’s decision on all of the issues

raised by plaintiffs on appeal.

       I.     Background Facts & Proceedings

       Jeanette Konrardy became a resident at Mill Valley on August 11, 2012,

when she was eighty years old. Throughout her time in the facility she had a risk

of falling. Konrardy had a stroke in July 2013, which increased her risk of falling.

Mill Valley had a care plan for Konrardy. The care plan required a person to assist

Konrardy on and off the toilet but did not require supervision while she was using

the toilet. There was a care sign in Konrardy’s room that designated the level of

care she was to receive.

       A certified nursing assistant (CNA), Megan Massey, testified that she often

took Konrardy to the toilet in the morning and left her there while she went into

Konrardy’s adjoining room to put away her slipper socks. On January 19, 2016,

Konrardy fell from the toilet, hitting her head. Konrardy died on January 24 as a

result of injuries sustained from falling in the bathroom.

       On May 11, 2017, Konrardy’s estate and her children (the plaintiffs) filed an

action against Mill Valley and HCI alleging they were negligent in their care of

Konrardy, requesting compensatory and punitive damages. HCI had a consulting
                                           4


agreement to assist Mill Valley in remaining compliant with regulations so it would

continue to receive Medicare payments.

         HCI filed a motion for summary judgment. It claimed it did not have an

ownership interest in Riverview Development or Mill Valley and had no

responsibility for the care of Konrardy. The plaintiffs resisted the motion. The

district court granted the motion for summary judgment. The court found, “It is

undisputed that Healthcare of Iowa, Inc. is not an owner of Mill Valley Care Center

or Riverview Development Corporation. It is undisputed Healthcare of Iowa, Inc.,

does not train or supervise Mill Valley Care Center’s nurses.” The court also found,

“Healthcare of Iowa only provided regulatory compliance and some budget

supervision to Mill Valley. Based on the facts as submitted, the Court finds there

is no legal basis for the defendant Healthcare of Iowa, Inc., to be held legally

responsible for the injuries or death of the Decedent.”

         Prior to trial against Mill Valley, the plaintiffs requested jury instructions

pertaining to state and federal regulations for the operation of nursing homes.1 The


1   Proposed instruction No. 700.10 provided:
               Certain State and Federal codes are designed to protect the
        residents at care facilities such as those at Mill Valley Care Center.
        Jeanette Konrardy was a member of that class these laws and
        regulations were designed to protect.
               Iowa Administrative Code requires that a nursing home may
        not admit or retain a resident who is in need of greater services than
        the facility can provide. Iowa Admin. Code § 481-58.12(1)(a).
               Iowa Administrative Code requires that a nursing home
        maintain, and regularly update, a written individual healthcare plan,
        available to all staff, based on resident treatment decisions, the
        nature of the illness or disability, treatment, and care prescribed,
        including goals developed by each discipline providing services,
        treatment, or care. Iowa Admin. Code § 481-58.18(1).
               Federal Regulations require that each resident must receive
        and the facility must provide the necessary care and services to
                                  5



attain or maintain the highest practicable physical, mental, and
psychosocial     well-being,    consistent     with    the   resident’s
comprehensive assessment and plan of care. 42 C.F.R. § 483.24.
        Federal Regulations require a facility must have sufficient
nursing staff with the appropriate competencies and skills sets to
provide nursing and related services to assure resident safety and
attain or maintain the highest practicable physical, mental, and
psychosocial well-being of each resident, as determined by resident
assessments and individual plans of care and considering the
number, acuity and diagnoses of the facility’s resident population in
accordance with the facility assessment. 42 C.F.R. § 483.70(e)
        Iowa Administrative Code requires that the health service
supervisor (generally the “Director of Nursing”) initiate preventative
and restorative nursing procedures for each resident so as to achieve
and maintain the highest possible degree of function, self-care, and
independence based on resident choice, where practicable. Iowa
Admin. Code § 481-58.20(5).
        Federal Regulations require the facility must conduct initially
and periodically a comprehensive, accurate, standardized,
reproducible assessment of each resident’s functional capacity. 42
C.F.R. § 483.20.
        Federal Regulations require that nursing homes must keep
medical records that are complete, accurately documented, readily
accessible, and systematically organized. 42 C.F.R. § 483.70.
        Iowa Administrative Code requires that written care plans
must be interdisciplinary, current, revised as necessary and available
for review. Iowa Admin. Code § 481-58.18(1).
        Federal Regulations require facilities must provide services by
sufficient numbers of personnel on a 24-hour basis to provide nursing
care to all residents in accordance with resident care plans. 42
C.F.R. § 483.35.
        Iowa Administrative Code requires a nursing home to have
one licensed administrator who is in charge and responsible for the
overall operation of the nursing facility. Iowa Admin. Code §§ 481-
58.9(1); 481-58.8(1).
        Federal Regulations require nursing homes ensure “[t]he
resident environment remains as free of accident hazards as is
possible” and that “each resident receives adequate supervision and
assistance devices to prevent accidents.” 42 C.F.R.483.25(d).
        Federal Regulations require nursing homes provide care to
prevent the development of pressure ulcers, treat existing ulcers and
prevent infection. 42C.F.R. 483.25(b).
        Federal Regulations require nursing homes to provide a
dignified existence, self-determination . . . and a facility must treat
each resident with respect and dignity and care for each resident in
a manner and in an environment that promotes maintenance or
                                           6


district court denied the request to submit these instructions to the jury. The court

ruled:

         However, these regulations are not negligence per se, and the Court
         finds that if these regulations were given especially in conjunction
         with a theory of negligence being that Mill Valley failed to abide by
         all relevant State and Federal regulations, that that would amount to
         instructing the jury that it’s negligence per se and that that would be
         inappropriate.

The court stated it would give a different instruction “which indicates that violations

of the regulations are relevant but are not conclusive proof of negligence.”

         After a trial at which both sides presented expert testimony, the jury found

Mill Valley was negligent. The plaintiffs were awarded $800,000 in compensatory

damages and $1.37 million in punitive damages. Mill Valley filed a motion for

judgment notwithstanding the verdict on the issue of punitive damages. The court

found:

         In reviewing this case, the Court does not find the necessary
         intentional act, or willful and wanton conduct, which exacerbated the
         negligence of Mill Valley. The Court upholding the punitive damages
         award would blur the lines between negligence and willful and
         wanton conduct to the point that there would be no distinction. In
         sum, the Court finds that the jury’s award of punitive damages to the
         Plaintiffs should be rescinded because the Plaintiffs did not prove at


       enhancement of his or her quality of life, recognizing each resident’s
       individuality. 42 C.F.R. 483.10
              Iowa Administrative Code requires that a resident shall be
       treated with consideration, respect, and full recognition of dignity and
       individuality, including privacy in treatment and in care for personal
       needs.” Iowa Admin. Code § 481-58.45.
Also, proposed instruction No. 700.11 provided:
              You have received evidence of applicable safety customs and
       code provisions. Conformity with the provisions of a custom or safety
       code is evidence that Defendant was not negligent and violations of
       its provision is evidence that Defendant was negligent. Such
       evidence is relevant and you should consider it, but it is not
       conclusive proof.
                                          7


       trial that Mill Valley’s negligent care of Ms. Konrardy met the willful
       and wanton requirement for punitive damages.

The court rescinded the judgment of $1.37 million in punitive damages. Plaintiffs

appeal the district court’s decision.

       II.    Summary Judgment

       The plaintiffs claim the district court erred in granting summary judgment to

HCI. We review a district court’s decision granting summary judgment for the

correction of errors of law. Jones v. Univ. of Iowa, 836 N.W.2d 127, 139 (Iowa

2013). The Iowa Supreme Court has stated:

       A court should grant summary judgment if the pleadings,
       depositions, answers to interrogatories, and admissions on file,
       together with the affidavits, if any, show that there is no genuine issue
       as to any material fact and that the moving party is entitled to a
       judgment as a matter of law. In other words, summary judgment is
       appropriate if the record reveals a conflict only concerns the legal
       consequences of undisputed facts. When reviewing a court’s
       decision to grant summary judgment, we examine the record in the
       light most favorable to the nonmoving party and we draw all
       legitimate inferences the evidence bears in order to establish the
       existence of questions of fact.

Id. at 139–40 (quoting Pitts v. Farm Bureau Life Ins. Co., 818 N.W.2d 91, 96–97

(Iowa 2012)). “Even if the facts are undisputed, summary judgment is not proper

if reasonable minds could draw different inferences from them and thereby reach

different conclusions.” Morris v. Steffes Group, Inc., 924 N.W.2d 491, 496 (Iowa

2019) (citation omitted). The party seeking summary judgment has the burden to

show there are no genuine issues of material fact and the party is entitled to a

judgment as a matter of law. Id.

       A.     The plaintiffs assert there was a genuine issue of material fact

concerning whether HCI had an ownership interest in Mill Valley. The plaintiffs’
                                        8


claims are based on an entry on the Medicare.gov website, which reflected HCI

had a twenty percent ownership interest in Mill Valley, and David Chensvold, the

president of HCI, had a ten percent interest. HCI, David, and Donald Chensvold 2

were also listed under Operational/Managerial Control.       This information was

retrieved on December 14, 2018. When the Medicare.gov website was viewed on

September 26, 2019, it did not show any ownership interest by HCI or David, and

instead, they were only listed under Operational/Managerial Control.

      Michael Jenkins, an attorney, submitted an affidavit stating the Medicare

website contained a historical error that incorrectly listed Donald, David, and HCI

as owners of Mill Valley.3 Jenkins stated that he submitted new paperwork, which

was accepted by Medicare on March 4, 2019, to show the corrected ownership of

Mill Valley. Also, Robert Dempewolf, the president of Mill Valley, submitted an

affidavit stating that Donald, David, and HCI never had any ownership interest in

Mill Valley. In a deposition, Thomas Wagg, a vice-president of HCI, testified HCI

was not an owner or shareholder in any other businesses.

      In a negligence claim, plaintiffs must show (1) the existence of a duty, (2) a

failure to perform that duty, (3) proximate cause, and (4) damages. Bockelman v.

Iowa Dep’t of Transp., 366 N.W.2d 550, 552 (Iowa 1985). “Although claims of

negligence are seldom capable of summary adjudication, the threshold

determination of whether the defendant owes the plaintiff a duty of care is always



2 Donald is the previous president of HCI and the father of David. Donald has
retired and is no longer involved in HCI.
3 Jenkins stated a former employee of HCI had incorrectly filed information

concerning ownership because the employee “did not understand the prompts
related to ownership.”
                                           9

a legal question for the court.” Robinson v. Poured Walls of Iowa, Inc., 553 N.W.2d

873, 875 (Iowa 1996). Where the defendant does not owe a duty to the plaintiffs,

summary judgment is appropriate. Van Essen v. McCormick Enters. Co., 599

N.W.2d 716, 721 (Iowa 1999); see also Estate of Fields v. Shaw, 954 N.W.2d 451,

455 (Iowa Ct. App. 2020) (finding summary judgment appropriate when defendant

maintained no control over another business, and therefore owed no duty to

plaintiffs).

        The district court found, “It is undisputed that Healthcare of Iowa, Inc. is not

an owner of Mill Valley Care Center or Riverview Development Corporation.” The

court concluded HCI did not owe a duty to plaintiffs and it should not be held legally

responsible for Konrardy’s injuries. An erroneous entry on a form, standing alone,

does not show ownership. We find no error in the district court’s conclusion.

        B.     The plaintiffs also assert there is a genuine issue of material fact

regarding HCI’s level of management, operation, and control over Mill Valley. They

claim HCI owed a duty to Konrardy because it provided services necessary for the

protection of the patients, such as requiring Mill Valley to follow government

regulations. The plaintiffs contend HCI had control of the day-to-day operations of

Mill Valley.

        On April 1, 2013, HCI and Mill Valley entered into a “Consulting Agreement,”

which listed the services to be provided by HCI, including developing a budget,

assistance with long-range planning, and assistance and advice regarding

government regulations. The agreement stated,

        All employees of the nursing home are in the employ of the owner
        and not the Consultant, and the Consultant is in no way liable to the
                                           10


       Owner or others for any act or omission on the part of any employee,
       whether due to negligence of the employee or otherwise.

HCI was paid for its services to Mill Valley.

       The district court determined, “It is undisputed Healthcare of Iowa, Inc.,

does not train or supervise Mill Valley Care Center’s nurses.” The extent of HCI’s

involvement in the operations of Mill Valley is set out in the “Consulting

Agreement.” HCI was not involved in the day-to-day care of the patients. There

was no evidence to show HCI was involved in the assessment of Konrardy that

determined she could be left on the toilet alone or the actions of the CNA who

followed that assessment. In general, liability follows control. See McCormick v.

Nikkel & Assocs., Inc., 819 N.W.2d 358, 374 (Iowa 2012). We conclude the district

court did not err in finding HCI did not have control over Mill Valley so that it should

be liable for the actions of Mill Valley’s employees.

       C.     Finally, the plaintiffs assert there is a genuine issue of material fact

in relation to HCI’s role in the causation of Konrardy’s death. They claim Mill Valley

was negligent by (1) having an incomplete assessment of Konrardy, (2) not having

adequate staffing for the facility, and (3) not adequately training staff. The plaintiffs

contend HCI was involved in the decision-making process that led to these

problems and so it should also be liable.

       The district court found,

       [HCI] provided to no services to [Konrardy], express or implied under
       Iowa Law.
              Healthcare of Iowa only provided regulatory compliance and
       some budget supervision to Mill Valley. Based on the facts as
       submitted, the Court finds there is no legal basis for the defendant
       Healthcare of Iowa, Inc., to be held legally responsible for the injuries
       or death of the Decedent.
                                          11


       We conclude the district court did not err in concluding HCI did not owe a

duty of care to Konrardy. The plaintiffs’ vague statement that HCI might have been

involved in decisions that ultimately affected Konrardy does not generate a

genuine issue of material fact.

       D.     Considering all of the issues raised by plaintiffs, we conclude the

district court did not err in granting summary judgment to HCI. “An issue is

‘genuine’ if the evidence in the record ‘is such that a reasonable jury could return

a verdict for the nonmoving party.’” Honomichl v. Valley View Swine, LLC, 914

N.W.2d 223, 230 (Iowa 2018) (citation omitted). Plaintiffs did not show a genuine

issue of material fact to support their claim that HCI had an ownership interest in

Mill Valley, that it managed or controlled the employees in the company, or that

HCI engaged in negligent acts that led to Konrardy’s death. We affirm the district

court’s grant of summary judgment to HCI.

       III.   Jury Instructions

       The plaintiffs claim the district court should have provided their proposed

instructions to the jury. They state the instructions accurately set out the applicable

law, and the subject is not covered in the other instructions. The plaintiffs contend

the court should have instructed the jury on safety standards applicable to nursing

homes. They assert Mill Valley’s failure to abide by the regulatory standards was

evidence of negligence. They also state that they were prejudiced by the court’s

failure to give these instructions.

       “Our standard of review for jury instructions is whether prejudicial error by

the trial court has occurred.” Thavenet v. Davis, 589 N.W.2d 233, 236 (Iowa 1999).

The jury found Mill Valley was negligent and awarded plaintiffs $800,000 in
                                         12


compensatory damages. “This court has consistently held that errors against a

party are cured by a verdict in that party’s favor unless the error was prejudicial

with respect to the amount of recovery.” Brant v. Bockholt, 532 N.W.2d 801, 803

(Iowa 1995).

       The proposed jury instructions go to the issue of negligence, not the amount

of recovery. We conclude plaintiffs were not prejudiced by the district court’s

decision denying their request to submit the proposed instructions. Any error by

the court was remedied by the favorable verdict for plaintiffs. See id.; Morrison on

Behalf of Estate of Morrison v. Grundy Cnty. Rural Elec. Coop., No. 17-1001, 2019

WL 320178, at *4 (Iowa Ct. App. Jan. 23, 2019).

       At oral arguments, the plaintiffs urged the proposed jury instruction would

bolster the punitive damage record if the jury had been allowed to consider it. But

even without the instruction, the jury awarded a significant punitive damage award;

thus, it is difficult to see how the failure to submit the instruction prejudiced the

plaintiffs with respect to the amount of recovery for those damages. See Brant,

532 N.W.2d at 803. Here, we also find plaintiffs were not prejudiced on their claim

for punitive damages by the district court’s ruling on the issue of the proposed jury

instructions. The jury awarded plaintiffs punitive damages and we find they were

not prejudiced by the decision to deny their request for instructions on nursing

home regulations.4 Again, any error was remedied by the favorable jury verdict for

plaintiffs. See id.


4 Although we determine the district court properly granted Mill Valley’s motion for
judgment notwithstanding the verdict on the issue of punitive damages, the jury
instructions were not a reason for the court’s decision to grant the motion. We
conclude plaintiffs were not prejudiced by the instructions given to the jury because
                                         13


       V.     Judgment Notwithstanding the Verdict

       The jury awarded plaintiffs $800,000 as compensatory damages based on

Mill Valley’s negligence. This verdict is not challenged on appeal. The jury

additionally determined Mill Valley should pay $1.37 million in punitive damages

based on a finding Mill Valley’s conduct “constituted willful and wanton disregard

for the rights or safety of Jeanette Konrardy.” The jury found Mill Valley’s conduct

was directed specifically at Konrardy.

       Mill Valley filed a motion for judgment notwithstanding the verdict,

challenging the award of punitive damages. It claimed there was not clear and

convincing evidence in the record to support a finding that it had a willful and

wanton disregard for Konrardy’s rights or safety, or that its conduct was specifically

directed at her.

       We review a district court’s ruling on a motion for judgment notwithstanding

the verdict for the correction of errors at law. Royal Indem. Co. v. Factory Mut. Ins.

Co., 786 N.W.2d 839, 846 (Iowa 2010). A motion for judgment notwithstanding

the verdict may be granted if there is not sufficient evidence to support each

element of the plaintiffs’ claims. Seastrom v. Farm Bureau Life Ins. Co., 601

N.W.2d 339, 347 (Iowa 1999). “We view the evidence in the light most favorable

to the party against whom the motion was made, taking into consideration every

legitimate inference that may fairly and reasonably be made.” Willey v. Riley, 541

N.W.2d 521, 526 (Iowa 1995).




the jury awarded the plaintiffs punitive damages. In a separate issue, we
determine the award of punitive damages is not warranted under the law.
                                        14

      Plaintiffs assert that we should review the evidence de novo, citing Schlegel

v. Ottumwa Courier, 585 N.W.2d 217, 221 (Iowa 1998). In Schlegel, the Iowa

Supreme Court states:

              When the district court considers a motion for [judgment
      notwithstanding the verdict], it must view the evidence in the light
      most favorable to the party against whom the motion is made. The
      district court follows these same principles on a motion for directed
      verdict. On our review, we consider the evidence in the same way,
      asking whether there was sufficient evidence to generate a jury
      question.

585 N.W.2d at 221 (citations omitted). The court is not stating that we should

review the evidence de novo. See id. In stating that we should “consider the

evidence in the same way,” the court is stating that we “must view the evidence in

the light most favorable to the party against whom the motion is made.” See id.;

see also Kellogg v. Rhodes, 4 N.W.2d 412, 416 (Iowa 1942) (stating that in

considering a motion for judgment notwithstanding the verdict, “[w]e are not

permitted to review the evidence de novo and decide the case we think proper”).

      Punitive damages may be awarded if a jury finds (1) “by a preponderance

of clear, convincing, and satisfactory evidence, the conduct of the defendant from

which the claim arose constituted willful and wanton disregard for the rights or

safety of another,” and (2) “the conduct of the defendant was directed specifically

at the claimant, or at the person from which the claimant's claim is derived.” Iowa

Code § 668A.1(1), (2) (2017).

      “Punitive damages are not compensatory; they are for punishment and

deterrence.”   Beeman v. Manville Corp. Asbestos Disease Comp. Fund, 496

N.W.2d 247, 255 (Iowa 1993).           Section 668A.1 “requires proof, by a

preponderance of clear, convincing, and satisfactory evidence, that the
                                         15


defendant’s conduct amounted to a willful and wanton disregard for the rights or

safety of another.” Seastrom, 601 N.W.2d at 347. “Punitive damages must be

related to the defendant’s wrongful conduct.” Beeman, 496 N.W.2d at 255.

      Punitive damages are not awarded for merely objectionable or negligent

conduct. Kinseth v. Weil-McLean, 913 N.W.2d 55, 79 (Iowa 2018). The Iowa

Supreme Court has stated:

      Punitive damages are only appropriate when a tort is committed with
      “either actual or legal malice.” “Actual malice may be shown by such
      things as personal spite, hatred, or ill-will and legal malice may be
      shown by wrongful conduct committed with a willful or reckless
      disregard for the rights of another.”

Wolf v. Wolf, 690 N.W.2d 887, 893 (Iowa 2005) (citations omitted). “To receive

punitive damages, plaintiff must offer evidence of defendant’s persistent course of

conduct to show no care by defendant with disregard for the consequences.”

Beeman, 496 N.W.2d at 255.

      In assessing the award of punitive damages, the district court reviewed four

areas: (1) the assessments of Konrardy by Mill Valley; (2) the fall on January 19,

2016; (3) Mill Valley’s documentation of the incident; and (4) evidence of falls by

other patients at Mill Valley. The court also reviewed expert testimony on these

issues. The court concluded that Mill Valley’s conduct was merely objectionable

and negligent. The court found Mill Valley did not engage in willful and wanton

conduct that would support an award of punitive damages. The court granted Mill

Valley’s motion for judgment notwithstanding the verdict and rescinded the award

of punitive damages.

      We find the district court did not err in its conclusion the plaintiffs failed to

present sufficient evidence to show Mill Valley engaged in willful and wanton
                                        16


conduct. The plaintiffs did not present any evidence of actual malice, which would

be shown by “personal spite, hatred, or ill-will” See Wolf, 690 N.W.2d at 893.

Additionally, they did not present evidence that the conduct that was the basis for

the negligence claim was committed with a willful or reckless disregard for the

rights of another. See id. For an award of punitive damages, the plaintiffs would

need to show Mill Valley engaged in a persistent course of conduct in regard to

Konrardy with a disregard of the consequences of their actions. See Beeman, 496

N.W.2d at 255.

       The evidence showed a nurse employed by Mill Valley assessed Konrardy

and determined she needed assistance getting on and off the toilet but did not

designate that she needed assistance while on the toilet. There was no evidence

Konrardy had fallen while using the toilet in the past. The CNA followed the

assessment while caring for Konrardy on the day she fell. The plaintiffs did not

show Mill Valley intentionally concealed information by changing documentation,

as there was also evidence to show the changes were due to updates in

information. The evidence of falls at Mill Valley by other people, one four and one-

half years earlier and one eleven months later, do not show Mill Valley persistently

ignored the safety of the patients at the facility. There was evidence from experts

that falls were a common occurrence at nursing homes.

       While Mill Valley’s conduct may constitute negligence, as the jury found,

there is no evidence Mill Valley engaged in a persistent course of conduct that

showed a disregard of the consequences of the assessment. See id. We do not

infer recklessness from every negligent act. Miranda v. Said, 836 N.W.2d 8, 34
                                        17


(Iowa 2013). We conclude the district court properly granted Mill Valley’s motion

for judgment notwithstanding the verdict on the issue of punitive damages.

      We affirm the decision of the district court.

      AFFIRMED.